LOPEZ, Associate Justice.
In this case, the petitioner on December 17, 1956 filed a separate petition for attorneys’ fees in this cause. At the time certiorari was granted on December 7, 1956, there was no application for attorneys’ fees for services rendered in this Court or before the full commission1-and such matter was therefore not passed at that time.
It appears that the1 attorneys for the petitioner represented him before this Court and .thoroughly briefed the case. The sum of $300 is a reasonable fee to be allowed and such sum is hereby fixed by the Court and ordered to be paid by the respondents.
TERRELL, C. J., and O’CONNELL and BUFORD, JJ., concur.